UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):March 30, 2015 CANNASYS, INC. (Exact name of registrant as specified in its charter) Nevada 000-54476 88-0367706 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 1720 South Bellaire Street, Suite 325 Denver, Colorado (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: Phone: (800) 420-4866 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE The information in this report, including the exhibit, is being furnished pursuant to Item 7.01 and Item 9.01 of Form 8-K and General Instruction B.2 thereunder.Such information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended. ITEM 7.01—REGULATION FD DISCLOSURE On March 30, 2015, CannaSys, Inc. issued a press release, a copy of which is attached as Exhibit 99.01. ITEM 9.01—FINANCIAL STATEMENTS AND EXHIBITS The following is filed as an exhibit to this report: Exhibit Number Title of Document Location 99 Miscellaneous Press release dated March 30, 2015 Attached SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CANNASYS, INC. Registrant Dated: March 30, 2015 By: /s/ Daniel Rogers Daniel Rogers, Chief Financial Officer Secretary/Treasurer 2
